             Case 1:19-cv-00214-AJ Document 16-3 Filed 12/30/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEV/ HAMPSHIRE


Jennifer Artesi                                       )
                                                      )
V                                                     )        Civil Action No.:   1:   19-CV-00214-SM
                                                      )
DeMoulas Super Markets, Inc. dlbla                   )
Market Basket, and                                   )
Dennis Labatte                                       )


                                  AFFIDAVIT OF JOSEPH SCHMIDT


         I, Joseph Schmidt, upon my oath depose and say:

    1. I make this affidavit      in support of the Defendants' motion for summary judgment.

    2.   I   am currently employed as Operations Manager for DeMoulas Super Markets.               I am fully

         familiar with the facts of this   case.


    3.   Exhibit A is a true and accurate copy of a letter sent from DeMoulas to Plaintiff on

         October 13,2005 regarding unpaid leave.

    4.   Exhibit B is a true and accurate copy of a letter sent from DeMoulas to Plaintiff on June

         27,2011 regarding unpaid leave.

    5.   Exhibit C is   a   true and accurate copy of a letter sent from DeMoulas to Plaintiff on

         August 8,2013 regarding unpaid leave.

    6.   Exhibit D is a true and accurate copy of a letter received by DeMoulas authored by David

         Yarian dated January 2,2017.

    7.   Exhibit E is   a   true and accurate copy of the FMLA form dated January 9,2017 received

         by DeMoulas regarding Plaintiff       s   request for leave.




                                                          1.
           Case 1:19-cv-00214-AJ Document 16-3 Filed 12/30/19 Page 2 of 2



8. Exhibit F is a true and accurate copy of a lanuary 9,2017 letter from DeMoulas to
         Plaintiff regarding her request for leave.

9.       Exhibit G is a true and accurate copy of a Jamary 13,2017 letter from DeMoulas to

         Plaintiff regarding her use of FMLA leave.

10. Exhibit H is a true and accurate copy of a February 22,2017 letter received by DeMoulas

         and authored by David Yarian.

11   .   Exhibit I is   a true and accurate copy   of   a   March I, 2017 letter sent from DeMoulas to

         Plaintiff regarding her termination.




         Signed   this   2Q_ day of December,2019

                                                                         /s/ Joseph Schmidt

                                                                 Jos     Schmidt




         State of Massachusetts

                    Countv. SS

         The above-named Joseph Schmidt, being first duly swom, appeared before me on the

         above date, and under oath execute the foregoing affidavit and acknowledged that the

         statements given above are true and                    to the best of his             and belief.




                                                                              ssion Expires:      !l:3/¡-ÒÞ]
                                                                                     JATilEg E, CÂR'ÍER'



                                                                         @"'*tffi,ffi*'*
                                                            2
